DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 1 is treated herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 
Election/Restrictions
Amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the preamble of the claim has been amended from a beverage to “A non- alcoholic beverage:, which is a distinct species of beverage. Since applicant has received an action on the merits for the originally presented generic invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1 is not toward a species of beverage, any other species presented in this pending Application will be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
All claims are objected to for failing to use proper formatting. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p). 

In this case, claim 1 recites: “and barley malt, bitter and aromatic hops and lactic acid as acidity regulator”, wherein it appear that each ingredient should be indented separately. Appropriate correction is required.

Further the claim is written using multiple uses of the term “and” which reads like a run on sentence, which is confusing as to where one limitation ends and the last limitation begins. Appropriate correction is required.









Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is amended to recite: “yeast autolysate obtained from waste yeast slurry containing at least 10% of dry mass of Saccharomyces cerevisiae yeast”, however, the specification states: [0013] “It is important to utilize yeast slurry containing approx. 10% of dry mass of Saccharomyces cerevisiae yeast… where it is also crucial that autolysates be obtained without added salt or ethyl alcohol so as not to introduce any foreign flavours and not to disturb the character of the ready beverage, and also to make it suitable for all age groups.”

Although support notes it is critical that the beverage obtained be free of added salt or added ethyl alcohol when said autolysates are used, this is not claimed, therefore the scope of an open non-alcoholic beverage comprising said autolysates and any other ingredient, including optional added salt or added ethyl alcohol has no support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “natural” in claim 1 means “not caused or made by human kind”, however, claim 1 is toward a product that humans reduced to practice, therefore it is unclear as to how something is obtained and processed for consumption while at the same time not being not caused or made by human kind, and this term makes the claim indefinite.  

It is unclear as to how the sources of the claimed: 1. yeast autolysate, 2. amino acids, and 3. natural dietary fiber.  For example, in the case of:
1. Yeast autolysate from Saccharomyces cerevisiae yeast are extracts known to be used for food/beverage flavoring or dietary supplements.  The claims do not set forth the type of flavoring/s and/or supplement/s that this ingredient imparts, therefore it is unclear as to how said source chemically of physically limits the claimed beverage.

2. Amino acids have the same chemical/physical make up regardless of their source, therefore it is unclear as to how said source chemically of physically limits the claimed beverage.
3. Natural dietary fiber is claimed to be obtained from fragmented, diluted 1:1, brewers' grains in which the soluble fraction of dietary fibre makes up 3.5% DM while the insoluble fraction makes up 21% DM, however:
there is no antecedent basis for “the soluble fraction” or “the insoluble fraction” as these were not previously introduced in the claim;
it is unclear what % DM is toward, as it is not defined in the pending specification;
said percentages have no unit or volume, mass, weight, mole of other; 
it is unclear if the soluble and insoluble fractions are part of the beverage or part of the source of the natural fiber; and in the case that they are part of the beverage, since a beverage is a liquid, and if DM means dry matter, it is unclear as to how anything would remain dry in a liquid; and 
it is unclear as to how said source chemically of physically limits the claimed beverage. 

All  instances of the term “%” recited in claim 1, that do not recite a unit, for example: mass, weight, volume, mol, etc.. are indefinite because the scope of such a claim is not clear.

It is also unclear as to what the following limitation means: “containing to preliminary assumptions of on average 31 mg of amino acids per mL, of which essential and non-essential amino acids is 17.9 mg/mL.”  It is unclear as to how assumptions further limit a compositional ingredient.  It is unclear  if the mg/ml quantity of amino acids are in the sources for the amino acids ingredients of the beverage or in the beverage itself.  It is unclear as to how such a source further limits the claim of amino acids as amino acid is a generic name for simple organic compounds that sequence protein, and no species of amino acid/s is identified by the source.

Claim Interpretation
With regard to the prior art, claim 1 encompasses:
A non- alcoholic beverage comprising: 
non-alcoholic beer; 
5.6% w/v yeast autolysate obtained from waste yeast slurry containing Saccharomyces cerevisiae yeast; 
amino acids; 
2g/100 mL dietary fiber; 
barley malt; 
bitter hops;
aromatic hops; and 
lactic acid, as acidity regulator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liebert in view of the combination of Navratil, Aroxa and Zimlich (5,439,701).
Liebert: EP2995204B1; published Dec. 28, 2016 



Navratil: Production of non-alcoholic beer using free and immobilized cells of Saccharomyces cerevisiae deficient in the tricarboxylicacid cycle; Biotechnol. Appl. Biochem. (2002)35, 133–140 (Printed in Great Britain).

Aroxa: Methional: published online at least by 1/04/2013 at https://web.archive.org/web/20130104222554/https://www.aroxa.com/beer/beer-flavour-standard/methional/

Liebert teaches methods of making beverages, including non-alcoholic beer (see the para. starting: “The term "food" or "food" according to the invention…”).

Non-alcoholic beer
As discussed above, Liebert teaches methods of making beverages, including non-alcoholic beer (see the para. starting: “The term "food" or "food" according to the invention…”), meaning the beverage comprises non-alcoholic beer, as claimed.

Autolysates of yeast cells
Liebert teaches the use of brewers’ yeast (i.e. spent yeast from the brewing process) comprising amino acids (see definitions of autolysate and extract). 
Liebert teaches the use of autolysate 35 times throughout in the reference, including in claims 1 and 10. 
Liebert teaches the yeast product is obtained from obtained from waste yeast slurry containing Saccharomyces cerevisiae yeast (see para. starting: “Furthermore, the yeast product can be obtained..”, and ref. clms. 3 and 6), as claimed.




Amount of autolysate of yeast cells
Liebert does not discuss the use of 5.6% w/v yeast autolysate, as claimed. 
Navratil also teaches about making non-alcoholic beer and further provides the use of autolysates, an extract from Saccharomyces cerevisiae yeast and its mutant strains to achieve low ethanol contents for non-alcoholic status, coloring intensity, pH, total nitrogen, FAN and polyphenols (see Results and Table 1), and further shows the use of from 2.7 to 12 wt% of the extract, depending on how its measured, in the wort (12 & w/w) or of the beer (2.7 to 4.21 % w/w).  
Aroxa teaches that beer standard flavors, include methional from autolysed yeast, the signature flavor note in low and non-alcoholic beers (see short article).
In this case, secondary considerations, such as the function of the amount of autolysate in the non-alcoholic beer (Navratil showing 2.7 to 4.21 % w/w), for flavoring because of its methional content (Aroxa). 
The teachings above do not discuss the claimed amount of yeast autolysate in the non-alcoholic beer: 5.6% w/v, however, the question of obviousness must be resolved on the basis of the considerations above.
The references provided show the use of the specifically claimed type of autolysed yeast for making non-alcoholic beer (Liebert), in an amount that is close to that claimed (Navratil), where its function in the beverage is for flavor enhancement due to its methional content (Aroxa).



The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). 
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making non-alcoholic beer using yeast autolysate from Saccharomyces cerevisiae, as the modified teaching above, to include the use of 5.6% w/v yeast autolysate, as claimed, because in this case the gap between the prior art and the claimed invention may not be so great as to render the limitation nonobvious to one reasonably skilled in the art because the facts herein show that the spent yeast set is used for flavoring it would have been obvious to one of ordinary skill in the art after consideration of all the facts, that amounts of flavoring used to make beverages are subjected to the maker pallet. Flavoring is an organoleptic property that varies from individual to individual, therefore one person may perceive the same flavor with more or less of a flavoring than another person would, and the desired effect wherein one of ordinary skill in the art would bridge the gap or in this case, based on their own taste buds or perceived flavor profiles. 

Amino acids
Liebert teaches the use of amino acids imparts by the yeast product (see definitions of autolysate and extract, and para. starting: “ In connection with the yeast product…”), as claimed.


Dietary fiber
Liebert teaches the use of dietary fiber (see the para. starting: The addition of β-glucan to the food of the invention…”), and teaches the use of at least 0.25 g per serving (see the para. starting: “To the food or one of its precursors…”), which encompasses the claim of 2g/100 mL (2 wt%) dietary fiber.

Type of dietary fiber
Liebert does not discuss the use of the claimed type, dietary fiber obtained from fragmented brewers' grains.
Zimlich also teaches methods of making food products, including beverages (8, 3+) and further provides they include a powdered (i.e. fragmented) flavoring composition (2, 45+) made from thin stillage/brewers’ grain/distillers’ grain) and brewers’ yeast from beer (3, 27+). 
Zimlich teaches that said flavoring product comprises dietary fiber (3, 5+) from the distillers grain (5, 8+).
Since Zimlich provides the use of fiber from brewers’ grain that is powdered, it reads on the dietary fibers being from fragmented brewers’ grain.






It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising brewers’ yeast, as Liebert, to include fiber from fragmented brewers’ grain, as claimed, because Zimlich illustrates that the art finds fiber from fragmented brewers’ grain as being suitable for similar intended uses, including methods of making beverages comprising brewers’ yeast (see MPEP 2144.07). further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done and published, one of skill in the art would have had a reasonable expectation of success.

Other ingredients
On hops: Liebert teaches the use of hop bitter substances including those with acid (i.e. aromatic hops) (top of pg. 5, and State of the Art section on pg. 6).
On barley malt: Liebert teaches the beverage is malted which means it comprises barley malt (see the State of the Art section on pg. 6; and pg. 13, para starting: “The foodstuffs produced according to the invention…”).
On lactic acid: The modified teaching, in Navratil provide a variety of ways to achieve lactic acid, as acidity regulator, in a non-alcoholic beer, including: added lactic acid; fermentation with lactic acid bacteria that produces lactic acid (2nd full para. on pg. 133); and by using Saccharomyces cerevisiae yeast wherein the mutant stains product lactic acid in concentrations high enough that allow the production of non-alcoholic beer without the need to use bacteria to form lactic acid (see Discussion).


Navratil teaches that the lactic acid in the non-alcoholic beer is used because this type of beverage is much more sensitive to microbial  contamination  than  a  normal  alcoholic  beer, therefore in order  to  avoid  this  risk,  the  pH  value  of  wort  must  be decreased (2nd full para. on pg. 133).  Therefore, one of skill in the art would be motivated to have lactic acid in a non-alcoholic beer, as claimed, regardless of its source.

Intended use non-alcoholic
Liebert teaches that beer is non-alcoholic (see the para. starting: “The term "food" or "food" according to the invention…”).

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Response to Arguments
NOTE: The examiner encourages Applicant to present proposed claim amendments for discussion in an Office Interview to overcoming the 112(b) issues.

It is asserted, that Applicant traverses the 103 rejections based on Liebert in view of Zimlich Applicant amends claims 1 by adding limitations, having support in the specification, which distinguish claim 1 over Liebert (EP2995204B1; published Dec. 28, 2016) in view of Zimlich (5,439,701). 
In response, please see the modified rejection above, necessitated by said amendments.

It is asserted, that a sense of obtaining fiber from grain waste after the process of separating the beer wort, the fiber being in a liquid form that allows its application to a non-alcoholic drink. A structure of the pellicle membrane that is created according to the Applicant's solution, refers to the inspiration of water inflation of the oligosaccharide fiber (i.e. the water-soluble fraction) and the low-molecular fiber (the so-called low-molecular fiber) which we obtain through the procedure of homogenization and appropriate filtration in separation of particles larger than 0.5 mm that enable application of two fiber forms to the non-alcoholic product. 
In contrast, Zimlich does not teach such transformation from the cereal brewery to the form of cereal liquids, which do not to contain grain waste particles bigger than 0.5 mm, so it would be possible to use such a pellicle membrane as an enriching ingredient in a non-alcoholic drink. 
In response, said structure of the fiber is not claimed, therefore this argument is not commensurate in scope of the claims.

It is asserted, that the waste brewing yeast is processed in the induced lysis process (where the inducer - i.e. the trigger of the lysis process is saponin) under specific thermal conditions. The purpose of such a process is to obtain a suspension of perforated yeast cells which released amino acids into the water fraction. In the Applicant's beverage, this process is carried out in such a way that it is possible to separate yeast cells and obtain a liquid constituting a suspension of amino acids during the centrifugation process. 
Liebert does not teach such a technological step that makes it possible to obtain an amino acid solution that can be implemented in a non-alcoholic drink. 
In response, the claims do not require an amino acid solution, therefore this argument is not commensurate in scope of the claims.

It is asserted, that in the Applicant's lysis of yeast cells, the lysis of cell walls (which are mostly composed of B-glucan) does not take place. This process is avoided in order to be able to separate the perforated yeast cells in the centrifugation process. 
Accordingly, neither Liebert nor Zimlich, taking separately or in combination, teaches or suggests the method of obtaining liquid fiber from spent grains or a suspension of free amino acids from the waste yeast slurry, so that both of the above components can be implemented in a soft drink in such a way that the drink becomes rich in fiber and amino acids. 
In response, the claims are not toward a method, however, a composition, therefore this argument is not commensurate in scope of the claims.  
Further, the examiner believe that this case is close to being disposed, therefore please schedule an appointment to discuss claim amendments to overcome 112 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793